Name: Council Regulation (EU) 2015/192 of 9 February 2015 amending Regulation (EC) No 174/2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te d'Ivoire
 Type: Regulation
 Subject Matter: international trade;  international affairs;  Africa
 Date Published: nan

 10.2.2015 EN Official Journal of the European Union L 33/1 COUNCIL REGULATION (EU) 2015/192 of 9 February 2015 amending Regulation (EC) No 174/2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(1) thereof, Having regard to Council Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te d'Ivoire (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Decision 2010/656/CFSP repealed Council Common Position 2004/852/CFSP (2) and renewed the restrictive measures imposed against CÃ ´te d'Ivoire in order to implement United Nations Security Council Resolution (UNSCR) 1572 (2004) and successor UNSCRs. Council Regulation (EC) No 174/2005 (3) was adopted to give effect to Common Position 2004/852/CFSP and now gives effect to Decision 2010/656/CFSP at Union level by imposing restrictions on the supply, to CÃ ´te d'Ivoire, of assistance related to military activities. (2) An additional derogation from the prohibition on the sale, supply, transfer and export of equipment which might be used for internal repression should be introduced in order to enable the authorisation of certain equipment, where appropriate, for the purposes of civilian use in mining or infrastucture projects, following the adoption of Council Decision (CFSP) 2015/202 (4). (3) That measure falls within the scope of the Treaty on the Functioning of the European Union and, therefore, in particular with a view to ensuring uniform application of the measure by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement it. (4) Regulation (EC) No 174/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 174/2005 is amended as follows: (1) Article 1 is deleted. (2) Article 4a is replaced by the following: Article 4a 1. By way of derogation from Article 3, the competent authority, as listed in Annex II, of the Member State where the exporter is established or, in the case that the exporter is not established within the Union, the Member State from which the equipment may be sold, supplied, transferred or exported, may authorise, under such conditions as it deems appropriate, the sale, supply, transfer or export of non-lethal equipment included in Annex I, after having determined that the non-lethal equipment concerned is intended solely to enable the Ivorian security forces to use only appropriate and proportionate force while maintaining public order. 2. By way of derogation from Article 3, the competent authority, as listed in Annex II, of the Member State where the exporter is established or, in the case that the exporter is not established within the Union, the Member State from which the equipment may be sold, supplied, transferred or exported, may authorise, under such conditions as it deems appropriate, the sale, supply, transfer or export of equipment that might be used for internal repression as listed in Annex I, which is intended solely for the support of the Ivorian process of Security Sector Reform and for support or use by the United Nations Operation in CÃ ´te d'Ivoire (UNOCI) and the French forces who support them. 3. The authorisations referred to in paragraphs 1 and 2 shall be granted in accordance with the detailed rules laid down in Articles 11 and 12 of Regulation (EC) No 428/2009 and shall be valid throughout the Union. 4. The relevant Member State shall inform the other Member States and the European Commission of any authorisaton granted under this Article within two weeks of that authorisation. 5. No authorisation shall be granted for activities that have already taken place.. (3) The following Article is inserted: Article 4b 1. By way of derogation from Article 3, the competent authority, as listed in Annex II, of the Member State where the exporter is established or, in the case that the exporter is not established within the Union, the Member State from which the equipment may be sold, supplied, transferred or exported, may authorise, under such conditions as it deems appropriate, the sale, supply, transfer or export of equipment as listed in point 4 of Annex I, where the equipment is solely for civilian use in mining or infrastructure projects. 2. The authorisation referred to in paragraph 1 shall be granted in accordance with the detailed rules laid down in Articles 11 and 12 of Regulation (EC) No 428/2009 and shall be valid throughout the Union. 3. Exporters shall supply the competent authority with all relevant information required for the assessment of their application for an authorisation. 4. The competent authority shall not grant an authorisation for any sale, supply, transfer or export of equipment, as listed in point 4 of Annex I, unless it has determined that the equipment is solely for civilian use in mining or infrastructure projects. 5. The relevant Member State shall inform the other Members States and the Commission, at least one week in advance, of its intention to grant an authorisation referred to in paragraph 1. 6. No authorisation shall be granted for activities that have already taken place. (4) In Annex I, the title is replaced by the following: List of equipment which might be used for internal repression as referred to in Articles 3, 4a and 4b. (5) In Annex II, the title is replaced by the following: List of competent authorities referred to in Articles 4a and 4b. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2015. For the Council The President F. MOGHERINI (1) OJ L 285, 30.10.2010, p. 28. (2) Council Common Position 2004/852/CFSP of 13 December 2004 concerning restrictive measures against CÃ ´te d'Ivoire (OJ L 368, 15.12.2004, p. 50). (3) Council Regulation (EC) No 174/2005 of 31 January 2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te d'Ivoire (OJ L 29, 2.2.2005, p. 5). (4) Council Decision (CFSP) 2015/202 of 9 February 2015 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire (see page 37 of this Official Journal).